ORDER

PER CURIAM:
Paul Dudley appeals the motion court’s judgment denying his Rule 29.15 motion for postconviction relief following an evi-dentiary hearing. Dudley sought to vacate his convictions for second degree murder and unlawful use of a weapon and concurrent sentences of twenty-three years and five years imprisonment, respectively. He claims that he received ineffective assistance of counsel when counsel failed to call two witnesses to testify about acts of violence against him by people associated with the victim and failed to request a modification to the jury instructions based on unreasonable use of force in self-defense pursuant to State v. Beeler, 12 S.W.3d 294 (Mo. banc 2000). Because a published opinion would have no prece-dential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).